This action is in reply to the Amendments filed on 02/14/2022.
Claims 21-40 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 02/14/2022, has been entered. Claims 21, 28, and 38 have been amended.
Priority
The applicant's claim for benefit of Parent Patent No. 10,121,174 filed 04/29/2014 has been received and acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21-40 are objected to because of the following informalities:
-Claim 21 reads “automatically generate the merchant virtual storefront based upon the one or more products and the determined context” but should likely read “automatically generate the merchant virtual storefront based upon the one or more products or services and the determined context”
Claims 22-27 inherit the deficiencies noted in claim 21 and are therefore objected to on the same basis.
-Claim 22 reads “creating an ad hoc labor pool that includes a plurality of merchant virtual storefronts” but should likely read “creating an ad hoc labor pool that includes the plurality of merchant virtual storefronts”
-Claim 28 reads “transmitting the SMS notification to a merchant device” but should likely read “transmitting the SMS notification to the merchant device”
Claims 29-37 inherit the deficiencies noted in claim 28 and are therefore objected to on the same basis.
-Claim 38 reads “analyzing the electronic text-based message by a natural language processing system to determine whether the electronic text-based message includes a request to establish a merchant virtual storefront and to determine a context for the request” but should likely read “analyzing the electronic text message by a natural language processing system to determine whether the electronic text message includes a request to establish a merchant virtual storefront and to determine a context for the request”
Claims 39-40 inherit the deficiencies noted in claim 38 and are therefore objected to on the same basis.
Claim 39 reads “instructions for determining a physical location of the merchant” but should likely read “instructions for determining a physical location of a merchant”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24-26, 28-30, 32-33, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0158545 A1), as previously cited and hereinafter Chen, in view of Hunter et al. (US 2013/0282438 A1), as previously cited and hereinafter Hunter.
Regarding claim 21, a system, comprising: 
	-at least one processing unit (Chen, see at least: “computer system 400 performs specific operations by processor 404 executing one or more sequences of instructions” [0046]); and 
-a memory storing instructions that, when executed by the at least one processing unit, perform operations (Chen, see at least: “computer system 400 performs specific operations by processor 404 executing one or more sequences of instructions contained in system memory component 406” [0046]), comprising: 
-receiving an electronic text-based message from a merchant device (Chen, see at least: “merchant may be requested to register for this particular service, such as by providing specific information and agreeing to certain terms and conditions. Requested information may be entered through the merchant device or other means [i.e. receiving an electronic text-based message from a merchant device], including voice or manual key entry” [0018] and “The merchant may communicate the information in various ways, including through a merchant portal offered by the service provider, email, text [i.e. electronic text-based message], a phone call, fax, or any suitable means” [0019]); 
-the electronic text-based message including a request to establish a merchant virtual storefront and a context for the request (Chen, see at least: “the merchant may be requested to register for this particular service, such as by providing specific information and agreeing to certain terms and conditions [i.e. the electronic text-based message including a request]” 104 [i.e. the electronic text-based message including a context for the request]. Items may include services, products, donations, and any other tangible or intangible offering that a user can make a payment for. Item information may include providing descriptions, item identifiers, prices, quantity available, photos/images, and any other desired information [i.e. including a context for the request]. The merchant may communicate the information in various ways, including through a merchant portal offered by the service provider, email, text [i.e. electronic text-based message], a phone call, fax, or any suitable means” [0019] and “at step 106, the merchant provides location(s) where the items provided at step 104 are available for user purchase. Note that steps 104 and 106 can be combined or performed in a different order” [0020] and “steps 102-106 may be performed only once when the merchant sets up the “store” [i.e. including a request to establish a merchant virtual storefront] with the service provider” [0021] Examiner notes that the item information provides a context of the request as it provides further information as to what type of items are provided/what type of store is being set up); 
-when the electronic text-based message includes the request (Chen, see at least: “the merchant may be requested to register for this particular service, such as by providing specific information and agreeing to certain terms and conditions [i.e. when the electronic text-based message includes the request]” [0018] and “steps 102-106 may be performed only once when the merchant sets up the “store” with the service provider” [0021]): 
-automatically determine one or more products or services the merchant is offering based, at least in part, on information included in the electronic text-based message (Chen, see at least: “merchant may be requested to provider specific information for registration, 104” [0019] and “The above provides the needed information about the merchant to the service provider in order for the service provider to notify the user when the user is in the area or nearby one or more stores of one or more merchants. Thus, steps 102-106 may be performed only once when the merchant sets up the “store” [i.e. automatically determine one or more products or services the merchant is offering] with the service provider” [0021]); 
-sending a confirmation to the merchant device to confirm the request (Chen, see at least: “Once all the requested information is received and confirmed [i.e. sending a confirmation to the merchant device to confirm the request], the service provider may create an account for the merchant and/or offer the service to the merchant” [0018] and “the merchant device is a mobile computing device, such as a smart phone, a PC, or a computing tablet. In other embodiments, registration may be done completely through the merchant device [i.e. sending a confirmation to the merchant device]” [0017]); and 
-automatically generate the merchant virtual storefront based upon the one or more products and the context, wherein the merchant virtual storefront includes information about the one or more products or services the merchant is offering (Chen, see at least: “The above provides the needed information about the merchant [i.e. based upon the one or more 110” [0024] and “The user may then select one or more stores, such as by tapping, clicking on, or other means. Selecting a store may allow the user to view more information about store, such as items available for purchase [i.e. wherein the merchant virtual storefront includes information about the one or more products or services the merchant offering]…item listings from the selected stores are then shown on the user's device, at step 112. Again, this can be in any format, such as a listing by category [i.e. automatically generate the merchant virtual storefront based upon based upon the context]” [0025] Examiner notes that the item information provides the context of what the category of items are and this context is used to display the items to a user of the virtual storefront based on item category); and 
-providing the merchant virtual storefront to a customer device in response to receiving a request from the customer device (Chen, see at least: “The user may then select one or more stores, such as by tapping, clicking on, or other means. Selecting a store [i.e. in response to receiving a request from the customer device] may allow the user to view more information about store [i.e. providing the merchant virtual storefront to a customer device], such as items available for purchase” [0025]).

	Hunter, however, teaches providing information to users based on proximity (i.e. abstract), including the known technique of analyzing the electronic text-based message by a natural language processing system to determine whether the electronic text-based message includes a request and to determine a context for the request (Hunter, see at least: “a certain profile creation question presented to the user during registration may be related to a “Job” category [i.e. determine whether the electronic message includes a request]…the central server may process stored profile information using natural language processing to determine the nature or topic of particular data within a profile [i.e. analyzing the electronic message by a natural language processing system to determine whether the electronic message includes a request and to determine a context for the request]….parties registering with the central server, such as individual users or registered services (e.g., merchants, retailers, etc.)” [0068] and “Registered services may be associated with various categories that describe at least one of the services offered, the products offered [i.e. to determine a context for the request]” [0072] and “the central server may receive profile information from parties during registration. Such parties may include registered services, user, vendors, merchants, and any other parties that provide identifying information to the central server during a registration procedure” [0383]);
	the known technique of determining that the electronic message includes a request (Hunter, see at least: “a certain profile creation question presented to the user during registration 
the known technique of sending a confirmation electronic message to the merchant device to confirm a request (Hunter, see at least: “the central server may display confirmation of account creation on a website accessible by the user's mobile device or alternatively may transmit a confirmation signal, text message, email, or other communication to the user's mobile device [i.e. sending a confirmation electronic message to confirm a request]” [0191] and “parties registering with the central server, such as individual users or registered services (e.g., merchants, retailers, etc.) [i.e. to the merchant device]” [0068]); and
the known technique of determining the context (Hunter, see at least: “a certain profile creation question presented to the user during registration may be related to a “Job” category…the central server may process stored profile information using natural language processing to determine the nature or topic of particular data within a profile [i.e. determine a context]….parties registering with the central server, such as individual users or registered services (e.g., merchants, retailers, etc.)” [0068] and “Registered services may be associated with various categories that describe at least one of the services offered, the products offered [i.e. a context]” [0072]). These known techniques are applicable to the system of Chen as they both share characteristics and capabilities, namely, they are directed to providing information to users based on proximity.


Regarding claim 22, Chen in view of Hunter teaches the system of claim 21, Chen further discloses instructions for:
-receiving a plurality of requests to establish a plurality of merchant virtual storefronts from a plurality of merchant devices (Chen, see at least: “the merchant may be requested to register for this particular service [i.e. requests to establish a plurality of merchant virtual storefronts], such as by providing specific information and agreeing to certain terms and conditions. Requested information may be entered through the merchant device [i.e. from a 
-creating an ad hoc labor pool that includes a plurality of merchant virtual storefronts, wherein each of the plurality of merchant virtual storefronts include at least one respective merchant offering (Chen, see at least: “Once the user is within a distance (nearby) to a merchant location, the user is provided with the store(s) that are nearby at step 110. This could be one or many stores [i.e. creating an ad hoc labor pool that includes a plurality of merchant virtual storefronts]. The listing may be provided on the user mobile device in any form, including on a map, a list, icons, etc.” [0024] and “Selecting a store may allow the user to view more information about store, such as items available for purchase [i.e. wherein each of the plurality of merchant virtual storefronts include at least one respective merchant offering]” [0025] and “Mobile merchants may also be able to allow users to “follow” them as they move from location to location, such as through text messages to the user device. Such virtual or pop-up stores enable a merchant to set up a location to sell items and services nearly anywhere, such as a parking lot, a park, etc., without the need for any physical store front [i.e. an ad hoc labor pool]” [0020]); and 
-providing at least a subset of the ad hoc labor pool to the customer device (Chen, see at least: “Once the user is within a distance (nearby) to a merchant location, the user is provided with the store(s) [i.e. providing at least a subset of the ad hoc labor pool] that are nearby at step 110. This could be one or many stores. The listing may be provided on the user mobile device [i.e. to the customer device] in any form, including on a map, a list, icons, etc.” [0024] and “Mobile merchants may also be able to allow users to “follow” them as they move from location to location, such as through text messages to the user device. Such virtual or pop-up stores 

Regarding claim 24, Chen in view of Hunter teaches the system of claim 21, Chen further discloses instructions for:
-determining a physical location of the merchant based, at least in part, on information associated with the merchant device (Chen, see at least: “if the merchant is a mobile merchant, such as a food truck or ticket vendor, the service provider may use the location (e.g., GPS coordinates) of the merchant device [i.e. based, at least in part, on information associated with the merchant device] where the merchant store is located. This allows the service provider to obtain location information from mobile merchants [i.e. determining a physical location of the merchant] without the merchants having to manually enter location information each time they move the store to a new location” [0020]).

Regarding claim 25, Chen in view of Hunter teaches the system of claim 21, Chen further discloses instructions for:
-associating a merchant device identifier with a merchant account in a database (Chen, see at least: “maintain a plurality of user and merchant accounts in an account database 384, each of which may include or be separate from an account information 386 associated with individual users, including user 302, and one or more merchants or sellers associated with one or more merchant devices 340 [i.e. associating a merchant device identifier with a merchant account in a database]. For example, account information 386 may include identity information of user 302 and 
-searching the database for prior requests to establish the merchant virtual storefront, the request being associated with the merchant device identifier (Chen, see at least: “maintain a plurality of user and merchant accounts in an account database 384, each of which may include or be separate from an account information 386 associated with individual users, including user 302, and one or more merchants or sellers associated with one or more merchant devices 340. For example, account information 386 may include identity information of user 302 and merchants [i.e. the request being associated with the merchant device identifier], such as one or more full names, business names, street addresses, email addresses and phone numbers, website addresses, or other types of financial information” [0043] and “Even if the merchant has an account, the merchant may be requested to register for this particular service [i.e. prior requests to establish the merchant virtual storefront], such as by providing specific information [i.e. the request being associated with the merchant device identifier] and agreeing to certain terms and conditions” [0018] and “steps 102-106 may be performed only once when the merchant sets up the “store” with the service provider. One or more of steps 102, 104, and 106 may be performed subsequently as needed [i.e. searching the database for prior requests to establish the merchant virtual storefront], such as when available items change, the merchant location changes, etc.” [0021]).

Regarding claim 26, Chen in view of Hunter teaches the system of claim 25, Chen further discloses instructions for:
processing a transaction at a payment service provider, wherein the transaction is associated with the merchant device identifier (Chen, see at least: “Payment provider server 370, in one embodiment, may be maintained by an online payment provider, which may provide processing for online financial and information transactions on behalf of user 302 with a merchant [i.e. processing a transaction at a payment service provider]” [0042] and “Payment provider server 370, in one embodiment, may be configured to maintain a plurality of user and merchant accounts in an account database 384…including user 302, and one or more merchants or sellers associated with one or more merchant devices 340. For example, account information 386 may include identity information of user 302 and merchants, such as one or more full names, business names [i.e. wherein the transaction is associated with the merchant device identifier]” [0043]).

Regarding claim 28, Chen discloses a method, comprising:
-receiving, over a communication network, an electronic text message from a merchant device (Chen, see at least: “merchant may be requested to register for this particular service, such as by providing specific information and agreeing to certain terms and conditions. Requested information may be entered through the merchant device or other means [i.e. receiving an electronic text message from a merchant device], including voice or manual key entry” [0018] and “The merchant may communicate the information in various ways, including through a merchant portal offered by the service provider, email, text [i.e. electronic text message], a phone call, fax, or any suitable means” [0019] and “System 300 includes a client device 310, a merchant device 340, and a payment service provider server 370 in communication over a network 360 [i.e. over a communication network]” [0035]); 
104 [i.e. the electronic text message including a context for the request]. Items may include services, products, donations, and any other tangible or intangible offering that a user can make a payment for. Item information may include providing descriptions, item identifiers, prices, quantity available, photos/images, and any other desired information [i.e. including a context for the request]. The merchant may communicate the information in various ways, including through a merchant portal offered by the service provider, email, text [i.e. electronic text message], a phone call, fax, or any suitable means” [0019] and “at step 106, the merchant provides location(s) where the items provided at step 104 are available for user purchase. Note that steps 104 and 106 can be combined or performed in a different order” [0020] and “steps 102-106 may be performed only once when the merchant sets up the “store” [i.e. including a request to establish a merchant virtual storefront] with the service provider” [0021] Examiner notes that the item information provides a context of the request as it provides further information as to what type of items are provided/what type of store is being set up); 
-when the electronic text message includes the request (Chen, see at least: “the merchant may be requested to register for this particular service, such as by providing specific information and agreeing to certain terms and conditions [i.e. when the electronic text message includes the request]” [0018] and “steps 102-106 may be performed only once when the merchant sets up the “store” with the service provider” [0021]): 
104” [0019] and “The above provides the needed information about the merchant to the service provider in order for the service provider to notify the user when the user is in the area or nearby one or more stores of one or more merchants. Thus, steps 102-106 may be performed only once when the merchant sets up the “store” [i.e. automatically determine one or more merchant offerings] with the service provider” [0021]); 
-sending a confirmation to the merchant device confirming the request (Chen, see at least: “Once all the requested information is received and confirmed [i.e. sending a confirmation to the merchant device to confirm the request], the service provider may create an account for the merchant and/or offer the service to the merchant” [0018] and “the merchant device is a mobile computing device, such as a smart phone, a PC, or a computing tablet. In other embodiments, registration may be done completely through the merchant device [i.e. sending a confirmation to the merchant device]” [0017]); 
-automatically generate the merchant virtual storefront based at least upon the context that includes the merchant offering (Chen, see at least: “The above provides the needed information about the merchant to the service provider in order for the service 110” [0024] and “The user may then select one or more stores, such as by tapping, clicking on, or other means. Selecting a store may allow the user to view more information about store, such as items available for purchase [i.e. that includes the merchant offering]… item listings from the selected stores are then shown on the user's device, at step 112. Again, this can be in any format, such as a listing by category [i.e. based at least upon the context that includes the merchant offering]” [0025] Examiner notes that the item information provides the context of what the category of items are and this context is used to display the items to a user of the virtual storefront based on item category); and 
-providing the merchant virtual storefront to a customer device (Chen, see at least: “The user may then select one or more stores, such as by tapping, clicking on, or other means. Selecting a store [i.e. in response to receiving a request from the customer device] may allow the user to view more information about store [i.e. providing the merchant virtual storefront to a customer device], such as items available for purchase” [0025]); and 
-in response to receiving a purchase order from the customer device via the merchant virtual storefront (Chen, see at least: “the user may select a button, link, or other indicator on the mobile device display to indicate to the service provider that the user is ready to make a payment 
-generating an SMS notification (Chen, see at least: “If the payment request is approved, a confirmation may be sent to the merchant device and/or the user device, such as via text [i.e. generating an SMS notification], email, voice, or other means” [0030]); and 
-transmitting the SMS notification to a merchant device (Chen, see at least: “If the payment request is approved, a confirmation may be sent to the merchant device [i.e. transmitting the SMS notification to a merchant device] and/or the user device, such as via text [i.e. the SMS notification], email, voice, or other means” [0030]).
Chen does not explicitly disclose analyzing the electronic text message to determine whether the electronic text message includes a request and to determine a context for the request; determining that the electronic text message includes a request; analyzing the electronic text message; sending a confirmation electronic text message to the merchant device confirming the request; and determining the context.
Hunter, however, teaches providing information to users based on proximity (i.e. abstract), including the known technique of analyzing the electronic text message to determine whether the electronic text message includes a request and to determine a context for the request (Hunter, see at least: “a certain profile creation question presented to the user during registration may be related to a “Job” category [i.e. determine whether the electronic text message includes a request]…the central server may process stored profile information using natural language 
	the known technique of determining that the electronic text message includes a request (Hunter, see at least: “a certain profile creation question presented to the user during registration may be related to a “Job” category [i.e. electronic text message includes a request]…the central server may process stored profile information using natural language processing to determine the nature or topic of particular data within a profile [i.e. determining that the electronic text message includes a request]….parties registering with the central server, such as individual users or registered services (e.g., merchants, retailers, etc.)” [0068]);
the known technique of analyzing the electronic text message (Hunter, see at least: “a certain profile creation question presented to the user during registration may be related to a “Job” category…the central server may process stored profile information using natural language processing to determine the nature or topic of particular data within a profile [i.e. analyzing the electronic text message]….parties registering with the central server, such as individual users or registered services (e.g., merchants, retailers, etc.)” [0068]); and 

the known technique of determining the context (Hunter, see at least: “a certain profile creation question presented to the user during registration may be related to a “Job” category…the central server may process stored profile information using natural language processing to determine the nature or topic of particular data within a profile [i.e. determine a context]…parties registering with the central server, such as individual users or registered services (e.g., merchants, retailers, etc.)” [0068] and “Registered services may be associated with various categories that describe at least one of the services offered, the products offered [i.e. a context]” [0072]). These known techniques are applicable to the method of Chen as they both share characteristics and capabilities, namely, they are directed to providing information to users based on proximity.
It would have been recognized that applying the known techniques of analyzing the electronic text message to determine whether the electronic text message includes a request and to determine a context for the request; determining that the electronic text message includes a request; analyzing the electronic text message; sending a confirmation electronic text message to the merchant device confirming the request; and determining the context, as taught by Hunter, to the teachings of Chen would have yielded predictable results because the level of ordinary skill 

Regarding claim 29, Chen in view of Hunter teaches the method of claim 28, Chen further discloses:
-determining a physical location of the merchant (Chen, see at least: “if the merchant is a mobile merchant, such as a food truck or ticket vendor, the service provider may use the location (e.g., GPS coordinates) of the merchant device where the merchant store is located. This allows the service provider to obtain location information from mobile merchants [i.e. determining a physical location of the merchant] without the merchants having to manually enter location information each time they move the store to a new location” [0020]).

Regarding claim 30, Chen in view of Hunter teaches the method of claim 29, Chen further discloses:
-wherein the physical location is determined based, at least in part, on information associated with the merchant device (Chen, see at least: “if the merchant is a mobile merchant, 

Regarding claim 32, Chen in view of Hunter teaches the method of claim 29, Chen further discloses:
-determining, based at least in part, on received information from the merchant device that the merchant device is located at an alternate physical location (Chen, see at least: “if the merchant is a mobile merchant, such as a food truck or ticket vendor, the service provider may use the location (e.g., GPS coordinates) of the merchant device [i.e. based at least in part, on received information from the merchant device] where the merchant store is located. This allows the service provider to obtain location information from mobile merchants without the merchants having to manually enter location information each time they move the store to a new location [i.e. determining that the merchant device is located at an alternate physical location]” [0020]); and 
-updating the physical location of the merchant (Chen, see at least: “One or more of steps 102, 104, and 106 may be performed subsequently as needed, such as when available items change, the merchant location changes [i.e. updating the physical location of the merchant], etc.” [0021]).

Regarding claim 33, Chen in view of Hunter teaches the method of claim 28, Chen further discloses:
-associating a merchant device identifier with a merchant account stored in a database (Chen, see at least: “maintain a plurality of user and merchant accounts in an account database 384, each of which may include or be separate from an account information 386 associated with individual users, including user 302, and one or more merchants or sellers associated with one or more merchant devices 340 [i.e. associating a merchant device identifier with a merchant account stored in a database]. For example, account information 386 may include identity information of user 302 and merchants [i.e. a merchant device identifier], such as one or more full names, business names, street addresses, email addresses and phone numbers, website addresses, or other types of financial information” [0043]); and 
-searching the database for prior requests from the merchant device identifier to establish the merchant virtual storefront (Chen, see at least: “maintain a plurality of user and merchant accounts in an account database 384 [i.e. searching the database], each of which may include or be separate from an account information 386 associated with individual users, including user 302, and one or more merchants or sellers associated with one or more merchant devices 340” [0043] and “Even if the merchant has an account, the merchant may be requested to register for this particular service [i.e. prior requests to establish the merchant virtual storefront], such as by providing specific information  and agreeing to certain terms and conditions” [0018] and “steps 102-106 may be performed only once when the merchant sets up the “store” with the service provider. One or more of steps 102, 104, and 106 may be performed subsequently as needed [i.e. searching the database for prior requests to establish the merchant virtual storefront], such as when available items change, the merchant location changes, etc.” [0021]).

Regarding claim 36, Chen in view of Hunter teaches the method of claim 28, Chen further discloses:
-determining whether a customer is at a physical location of the merchant (Chen, see at least: “At step 108, the service provider determines whether a user is near the store location [i.e. determining whether a customer is at a physical location of the merchant]. The user location may be determined by the service provider from location information transmitted or received from the user's mobile device” [0022]).

Regarding claim 37, Chen in view of Hunter teaches the method of claim 36, Chen further discloses:
-processing a transaction of the customer when the customer is at the physical location of the merchant (Chen, see at least: “user continues to add desired items for purchase until the ready is ready to make a payment for the selected items. When that occurs, the user may select a button, link, or other indicator on the mobile device display to indicate to the service provider that the user is ready to make a payment. For example, the user may select a “Finish,” “Buy Now,” “Proceed to Payment,” [i.e. processing a transaction of the customer]” [0027] and “Once the user is within a distance (nearby) to a merchant location, the user is provided with the store(s) that are nearby at step 110 [i.e. when the customer is at the physical location of the merchant]” [0024]).

Regarding claim 38, Chen discloses a system, comprising:
one or more processors (Chen, see at least: “computer system 400 performs specific operations by processor 404 executing one or more sequences of instructions” [0046]); and 
-a memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the system to perform operations (Chen, see at least: “computer system 400 performs specific operations by processor 404 executing one or more sequences of instructions contained in system memory component 406” [0046]), comprising: 
-receiving an electronic text message from a merchant device (Chen, see at least: “merchant may be requested to register for this particular service, such as by providing specific information and agreeing to certain terms and conditions. Requested information may be entered through the merchant device or other means [i.e. receiving an electronic text message from a merchant device], including voice or manual key entry” [0018] and “The merchant may communicate the information in various ways, including through a merchant portal offered by the service provider, email, text [i.e. electronic message], a phone call, fax, or any suitable means” [0019]); 
-the electronic text-based message including a request to establish a merchant virtual storefront and a context for the request (Chen, see at least: “the merchant may be requested to register for this particular service, such as by providing specific information and agreeing to certain terms and conditions [i.e. the electronic text-based message including a request]” [0018] and “the merchant may provide the service provider a list of items available for purchase at step 104 [i.e. the electronic text-based message including a context for the request]. Items may include services, products, donations, and any other tangible or intangible offering that a user can make a payment for. Item information may include providing descriptions, item identifiers, 106, the merchant provides location(s) where the items provided at step 104 are available for user purchase. Note that steps 104 and 106 can be combined or performed in a different order” [0020] and “steps 102-106 may be performed only once when the merchant sets up the “store” [i.e. including a request to establish a merchant virtual storefront] with the service provider” [0021] Examiner notes that the item information provides a context of the request as it provides further information as to what type of items are provided/what type of store is being set up);
-creating a merchant virtual storefront based, at least in part, on information contained in the electronic text message and the context, the merchant virtual storefront including a merchant offering (Chen, see at least: “The above provides the needed information about the merchant to the service provider [i.e. based, at least in part, on information contained in the electronic text message and the context] in order for the service provider to notify the user when the user is in the area or nearby one or more stores of one or more merchants [i.e. creating a merchant virtual storefront]” [0021] and “Once the merchant has its store set up [i.e. creating a merchant virtual storefront] with the service provider, the following steps may be performed to allow users to purchase items from the store” [0022] “Once the user is within a distance (nearby) to a merchant location, the user is provided with the store(s) [i.e. merchant virtual storefront] that are nearby at step 110” [0024] and “The user may then select one or more stores, such as by tapping, clicking on, or other means. Selecting a store may allow the user to view more information about store, such as items available for purchase [i.e. the merchant virtual storefront including a merchant 
-sending a confirmation to the merchant device confirming the creation of the merchant virtual storefront (Chen, see at least: “Once all the requested information is received and confirmed [i.e. sending a confirmation to the merchant device confirming the creation of the merchant virtual storefront], the service provider may create an account for the merchant and/or offer the service to the merchant” [0018] and “the merchant device is a mobile computing device, such as a smart phone, a PC, or a computing tablet. In other embodiments, registration may be done completely through the merchant device [i.e. sending a confirmation electronic message]” [0017]); 
-providing the merchant virtual storefront to a customer device (Chen, see at least: “The user may then select one or more stores, such as by tapping, clicking on, or other means. Selecting a store may allow the user to view more information about store [i.e. providing the merchant virtual storefront to a customer device], such as items available for purchase” [0025]); 
-receiving an update to the virtual storefront, the update including an additional merchant offering (Chen, see at least: “steps 102-106 may be performed only once when the merchant sets up the “store” with the service provider. One or more of steps 102, 104, and 106 may be performed subsequently as needed [i.e. receiving an update to the virtual storefront], such as when available items change [i.e. the update including an additional merchant offering], the merchant location changes, etc.” [0021] and “the merchant may provide [i.e. receiving an 104 [i.e. the update including an additional merchant offering]” [0019]); 
-updating the merchant virtual storefront to include the additional merchant offering (Chen, see at least: “steps 102-106 may be performed only once when the merchant sets up the “store” with the service provider. One or more of steps 102, 104, and 106 may be performed subsequently as needed [i.e. updating the merchant virtual storefront], such as when available items change [i.e. to include the additional merchant offering], the merchant location changes, etc.” [0021] and “the merchant may provide the service provider a list of items available for purchase at step 104 [i.e. to include the additional merchant offering]” [0019]); and 
-providing the updated merchant virtual storefront (Chen, see at least: “steps 102-106 may be performed only once when the merchant sets up the “store” with the service provider. One or more of steps 102, 104, and 106 may be performed subsequently as needed [i.e. the updated merchant virtual storefront], such as when available items change, the merchant location changes, etc.” [0021] and “The user may then select one or more stores, such as by tapping, clicking on, or other means. Selecting a store may allow the user to view more information about store [i.e. providing the updated merchant virtual storefront], such as items available for purchase” [0025]); and 
-in response to receiving a purchase order from the customer device via the merchant virtual storefront (Chen, see at least: “the user may select a button, link, or other indicator on the mobile device display to indicate to the service provider that the user is ready to make a payment [i.e. in response to receiving a purchase order from the customer device]” [0027] and “user may then select one or more stores, such as by tapping, clicking on, or other means. Selecting a store 
-generating an SMS notification (Chen, see at least: “If the payment request is approved, a confirmation may be sent to the merchant device and/or the user device, such as via text [i.e. generating an SMS notification], email, voice, or other means” [0030]); and 
-transmitting the SMS notification to a merchant device (Chen, see at least: “If the payment request is approved, a confirmation may be sent to the merchant device [i.e. transmitting the SMS notification to a merchant device] and/or the user device, such as via text [i.e. the SMS notification], email, voice, or other means” [0030]).
Chen does not explicitly disclose analyzing the electronic text-based message by a natural language processing system to determine whether the electronic text-based message includes a request and to determine a context for the request; determining the context; and sending a confirmation electronic text message to the merchant device.
Hunter, however, teaches providing information to users based on proximity (i.e. abstract), including the known technique of analyzing the electronic text-based message by a natural language processing system to determine whether the electronic text-based message includes a request and to determine a context for the request (Hunter, see at least: “a certain profile creation question presented to the user during registration may be related to a “Job” category [i.e. determine whether the electronic message includes a request]…the central server may process stored profile information using natural language processing to determine the nature or topic of particular data within a profile [i.e. analyzing the electronic message by a natural language processing system to determine whether the electronic message includes a request and 
the known technique of determining the context (Hunter, see at least: “a certain profile creation question presented to the user during registration may be related to a “Job” category…the central server may process stored profile information using natural language processing to determine the nature or topic of particular data within a profile [i.e. determine a context]….parties registering with the central server, such as individual users or registered services (e.g., merchants, retailers, etc.)” [0068] and “Registered services may be associated with various categories that describe at least one of the services offered, the products offered [i.e. a context]” [0072]); and
the known technique sending a confirmation electronic text message to the merchant device (Hunter, see at least: “the central server may display confirmation of account creation on a website accessible by the user's mobile device or alternatively may transmit a confirmation signal, text message, email, or other communication to the user's mobile device [i.e. sending a confirmation electronic text message to the merchant device]” [0191] and “parties registering with the central server, such as individual users or registered services (e.g., merchants, retailers, etc.) [i.e. to the merchant device]” [0068]). These known techniques are applicable to the system 
It would have been recognized that applying the known techniques of analyzing the electronic text-based message by a natural language processing system to determine whether the electronic text-based message includes a request and to determine a context for the request; determining the context; and sending a confirmation electronic text message to the merchant device, as taught by Hunter, to the teachings of Chen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modifications of analyzing the electronic text-based message by a natural language processing system to determine whether the electronic text-based message includes a request and to determine a context for the request; determining the context; and sending a confirmation electronic text message to the merchant device, as taught by Hunter, into the system of Chen would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide improved services to users while maintaining relative anonymity of the users (Hunter, [0070]).

Regarding claim 39, Chen in view of Hunter teaches the system of claim 38, Chen further discloses instructions for:
-determining a physical location of the merchant based, at least in part, on information associated with the merchant device (Chen, see at least: “if the merchant is a mobile merchant, such as a food truck or ticket vendor, the service provider may use the location (e.g., GPS coordinates) of the merchant device [i.e. based, at least in part, on information associated with 

Regarding claim 40, Chen in view of Hunter teaches the system of claim 38, Chen further discloses instructions for:
-associating a merchant device identifier with a merchant account in a database (Chen, see at least: “maintain a plurality of user and merchant accounts in an account database 384, each of which may include or be separate from an account information 386 associated with individual users, including user 302, and one or more merchants or sellers associated with one or more merchant devices 340 [i.e. associating a merchant device identifier with a merchant account in a database]. For example, account information 386 may include identity information of user 302 and merchants [i.e. a merchant device identifier], such as one or more full names, business names, street addresses, email addresses and phone numbers, website addresses, or other types of financial information” [0043]); and 
-searching the database for prior requests from the merchant device identifier to establish the merchant virtual storefront (Chen, see at least: “maintain a plurality of user and merchant accounts in an account database 384 [i.e. searching the database], each of which may include or be separate from an account information 386 associated with individual users, including user 302, and one or more merchants or sellers associated with one or more merchant devices 340” [0043] and “Even if the merchant has an account, the merchant may be requested to register for this particular service [i.e. prior requests from the merchant device identifier to 102-106 may be performed only once when the merchant sets up the “store” with the service provider. One or more of steps 102, 104, and 106 may be performed subsequently as needed [i.e. searching the database for prior requests to establish the merchant virtual storefront], such as when available items change, the merchant location changes, etc.” [0021]).

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Hunter, in further view of Li et al. (US 2014/0162692 A1), as previously cited and hereinafter Li.
Regarding claim 23, Chen in view of Hunter teaches the system of claim 21, Chen further discloses instructions for:
-sending a status update message (Chen, see at least: “if the merchant is a mobile merchant, such as a food truck or ticket vendor, the service provider may use the location (e.g., GPS coordinates) of the merchant device where the merchant store is located. This allows the service provider to obtain location information from mobile merchants [i.e. sending a status update message] without the merchants having to manually enter location information each time they move the store to a new location [i.e. status update message]” [0020])
Chen in view of Hunter does not explicitly teach periodically sending a status request update message to the merchant device.
Li, however, teaches providing information to users based on the user location (i.e. abstract), including the known technique of periodically sending a status request update message to the merchant device (Li, see at least: “the geofence daemon 550 periodically polls the location 500 and the associated API 540 enable creation of geofences (i.e. registration of regions, users, events, actions, etc.) [i.e. to the merchant device] Creating or defining geofencing by registering regions, users, events, actions can be done by receiving user input within the geofence application 500” [0053]). This known technique is applicable to the system of Chen in view of Hunter as they both share characteristics and capabilities, namely, they are directed to providing information to users based on the user location.
It would have been recognized that applying the known technique of periodically sending a status request update message to the merchant device, as taught by Li, to the teachings of Chen in view of Hunter would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of periodically sending a status request update message to the merchant device, as taught by Li, into the system of Chen in view of Hunter would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve efficiency (Li, [0050]).

Regarding claim 31, Chen in view of Hunter teaches the method of claim 29, Chen further discloses:
-sending a status update message (Chen, see at least: “if the merchant is a mobile merchant, such as a food truck or ticket vendor, the service provider may use the location (e.g., 
-updating the physical location of the merchant based, at least in part, on a received update (Chen, see at least: “if the merchant is a mobile merchant, such as a food truck or ticket vendor, the service provider may use the location (e.g., GPS coordinates) of the merchant device where the merchant store is located. This allows the service provider to obtain location information from mobile merchants [i.e. updating the physical location of the merchant based, at least in part, on a received update] without the merchants having to manually enter location information each time they move the store to a new location” [0020]).
Chen in view of Hunter does not explicitly teach periodically sending a status request update message to the merchant device; and updating a physical location being based, at least in part, on a received response.
Li, however, teaches providing information to users based on the user location (i.e. abstract), including the known technique of periodically sending a status request update message to the merchant device (Li, see at least: “the geofence daemon 550 periodically polls the location manager 570 to pull location updates [i.e. periodically sending a status request update message] from the location manager although, in other implementations, the location manager may automatically push updates to the geofence daemon.  The location manager may receive location data from a position-determining subsystem, e.g. a GPS receiver in the mobile device” [0052] and “geofence application 500 and the associated API 540 enable creation of geofences (i.e. registration of regions, users, events, actions, etc.) [i.e. to the merchant device] Creating or 500” [0053]);
the known technique of updating a physical location being based, at least in part, on a received response (Li, see at least: “the geofence daemon 550 periodically polls the location manager 570 to pull location updates from the location manager [i.e. based, at least in part, on a received response] although, in other implementations, the location manager may automatically push updates to the geofence daemon. The location manager may receive location data from a position-determining subsystem, e.g. a GPS receiver in the mobile device” [0052] and “the mobile device 100 executes a geofence application 500 that enables a user to create, edit, and delete geofences, to activate or deactivate defined geofences…the geofences are stored at and monitored by the geofence server [i.e. updating a physical location]” [0051]). This known technique is applicable to the method of Chen in view of Hunter as they both share characteristics and capabilities, namely, they are directed to providing information to users based on the user location.
It would have been recognized that applying the known technique of periodically sending a status request update message to the merchant device, as taught by Li, to the teachings of Chen in view of Hunter would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of periodically sending a status request update message to the merchant device, as taught by Li, into the method of Chen in view of Hunter would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve efficiency (Li, [0050]).

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Hunter, in further view of Hershkovitz et al. (US 2008/0162297 A1), as previously cited and hereinafter Hershkovitz.
Regarding claim 27, Chen in view of Hunter teaches the system of claim 21, Chen further discloses instructions for:
-merchant associated with the merchant device (Chen, see at least: “if the merchant is a mobile merchant, such as a food truck or ticket vendor, the service provider may use the location (e.g., GPS coordinates) of the merchant device where the merchant store is located [i.e. merchant associated with the merchant device]. This allows the service provider to obtain location information from mobile merchants” [0020])
Chen in view of Hunter does not explicitly teach modifying a rating of a merchant. 
Hershkovitz, however, teaches an e-commerce marketplace (i.e. abstract), including the known technique of modifying a rating of a merchant (Hershkovitz, see at least: “Once the system 20 has created the rating, the method 360 may loop back to block 362 and continue to collect additional transaction information for the business. With this additional information, the system 20 may periodically update the business rating [i.e. modifying a rating of a merchant]. In this way, the business ratings for the marketplace players 22-28 will reflect the recent activity of the business as well as their business history” [0093]). This known technique is applicable to the system of Chen in view of Hunter as they both share characteristics and capabilities, namely, they are directed to an e-commerce marketplace.
It would have been recognized that applying the known technique of modifying a rating of a merchant, as taught by Hershkovitz, to the teachings of Chen in view of Hunter would have yielded predictable results because the level of ordinary skill in the art demonstrated by the 

Regarding claim 34, Chen in view of Hunter teaches the method of claim 33, Chen further discloses:
-processing a transaction at a payment service provider, wherein the transaction is associated with the merchant device identifier (Chen, see at least: “Payment provider server 370, in one embodiment, may be maintained by an online payment provider, which may provide processing for online financial and information transactions on behalf of user 302 with a merchant [i.e. processing a transaction at a payment service provider]” [0042] and “Payment provider server 370, in one embodiment, may be configured to maintain a plurality of user and merchant accounts in an account database 384…including user 302, and one or more merchants or sellers associated with one or more merchant devices 340. For example, account information 386 may include identity information of user 302 and merchants, such as one or more full names, business names [i.e. wherein the transaction is associated with the merchant device identifier]” [0043]); and 
-merchant associated with the merchant device (Chen, see at least: “if the merchant is a mobile merchant, such as a food truck or ticket vendor, the service provider may use the location (e.g., GPS coordinates) of the merchant device where the merchant store is located [i.e. merchant 
Chen in view of Hunter does not explicitly teach modifying a rating of a merchant. 
Hershkovitz, however, teaches an e-commerce marketplace (i.e. abstract), including the known technique of modifying a rating of a merchant (Hershkovitz, see at least: “Once the system 20 has created the rating, the method 360 may loop back to block 362 and continue to collect additional transaction information for the business. With this additional information, the system 20 may periodically update the business rating [i.e. modifying a rating of a merchant]. In this way, the business ratings for the marketplace players 22-28 will reflect the recent activity of the business as well as their business history” [0093]). This known technique is applicable to the method of Chen in view of Hunter as they both share characteristics and capabilities, namely, they are directed to an e-commerce marketplace.
It would have been recognized that applying the known technique of modifying a rating of a merchant, as taught by Hershkovitz, to the teachings of Chen in view of Hunter would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of modifying a rating of a merchant, as taught by Hershkovitz, into the method of Chen in view of Hunter would have been recognized by those of ordinary skill in the art as resulting in an improved method by using business ratings as an indicia of reliability between marketplace players to foster the creation of new business relationships in the marketplace (Hershkovitz, [0094]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Hunter, in further view of Hwang et al. (US 2012/0157066 A1), as previously cited and hereinafter Hwang.
Regarding claim 35, Chen in view of Hunter teaches the method of claim 33, Chen further discloses:
-associating a merchant name with the merchant account stored in the database (Chen, see at least: “Payment provider server 370, in one embodiment, may be configured to maintain a plurality of user and merchant accounts in an account database 384 [i.e. merchant account stored in the database], each of which may include or be separate from an account information 386 associated with individual users, including user 302, and one or more merchants or sellers associated with one or more merchant devices 340. For example, account information 386 may include identity information of user 302 and merchants, such as one or more full names, business names [i.e. associating a merchant name with the merchant account]” [0043]); 
-the merchant name and another merchant name associated with respective merchant accounts in the database (Chen, see at least: “Payment provider server 370, in one embodiment, may be configured to maintain a plurality of user and merchant accounts in an account database 384 [i.e. associated with respective merchant accounts in the database], each of which may include or be separate from an account information 386 associated with individual users, including user 302, and one or more merchants or sellers associated with one or more merchant devices 340. For example, account information 386 may include identity information of user 302 and merchants, such as one or more full names, business names [i.e. the merchant name and another merchant name]” [0043]); and  

Chen in view of Hunter does not explicitly teach detecting a naming conflict between the merchant name and another merchant name that is associated with another merchant account in the database; and sending a name change message to the merchant device.
		Hwang, however, teaches storing registration information (i.e. abstract), including the known technique of detecting a naming conflict between a name and another name that is associated with another account (Hwang, see at least: “if the two sets of subscriber information are the same, the controller 110 compares words constituting the text message with the subscriber name of the phonebook.  If there is a subscriber having the same name (e.g., Hong Gil-dong and Gil-dong, etc.) [i.e. detecting a naming conflict between a name and another name that is associated with another account]” [0043]); and
the known technique of sending a name change message to a device (Hwang, see at least: “if the two sets of subscriber information are the same, the controller 110 compares words constituting the text message with the subscriber name of the phonebook.  If there is a subscriber having the same name (e.g., Hong Gil-dong and Gil-dong, etc.), the controller 110 can generate and display a pop-up message, which informs of subscriber information change [i.e. sending a name change message to a device], and store the subscriber information of the message sender corresponding to the name of the subscriber instead of the existing subscriber information” [0043]). These known techniques are applicable to the method of Chen in view of Hunter as they 
It would have been recognized that applying the known techniques of detecting a naming conflict between a name and another name that is associated with another account; and sending a name change message to a device, as taught by Hwang, to the teachings of Chen in view of Hunter would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of detecting a naming conflict between a name and another name that is associated with another account; and sending a name change message to a device, as taught by Hwang, into the method of Chen in view of Hunter would have been recognized by those of ordinary skill in the art as resulting in an improved method that would inform a user of an information change (Hwang, [0043]).

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that the cited references fail to teach or suggest "analyzing the electronic text-based message by a natural language processing system to determine whether the electronic text-based message includes a request to establish a merchant virtual storefront and to determine a context for the request" and "automatically generate the merchant virtual storefront based upon the one or more products and the determined context, wherein the merchant virtual storefront includes information about the one or more products or services the merchant is offering," as Chen does not teach use of a natural language processing system to determine a context for the request an then use the determined context to generate a virtual storefront and 
Examiner respectfully disagrees. In paragraph [0037] of Applicant’s specification, the example of a context from a text message sent from a merchant is the menu items listed in the text message. Chen discloses a merchant submitting registration information for setting up a virtual storefront, which can be submitted via text, including providing item information of items that are available for purchase [i.e. a context] at the virtual storefront [i.e. use the context to generate a virtual storefront] (see Chen, [0018]-[0020]). Chen further discloses that items are presented to user’s based on item category [i.e. use the context to generate a virtual storefront] (see Chen, [0025]). The item information of the items sent by the merchant provide the context as to what the category of items are and this context is used to display the items to a user of the virtual storefront based on item category. Similarly to the menu items listed in the text message described in Applicant’s specification, the text sent from the merchant disclosed in Chen includes context information relating to registering for a virtual storefront such as the type of items that will be available for purchase in the virtual storefront. While Chen does not disclose determining this context using a natural language processing system, Hunter modifies Chen to teach this. Specifically, Hunter teaches processing registration information provided by a merchant or retailer using natural language processing to determine the nature or topic of particular data [i.e. determining a context for a request using a natural language processing system] and the registered services of a merchant or retailer being associated with various categories that describe the products offered [i.e. determining a context for a request] (see Hunter, [0068] and [0072]). In other words, the natural language processing is used to determine the nature or topic of the registration information provided by the merchant or retailer such as the 

Applicant further argues that, for at least similar reasons to those discussed above with respect to independent claim 21, independent claim 28 is allowable (Remarks, page 9).
Examiner respectfully disagrees. As detailed above with regards to claim 21, the cited references teach the features of the amended claims. Similarly, claim 28 is not allowable.

Applicant further argues that, for at least similar reasons to those discussed above with respect to independent claim 21, independent claim 38 is allowable (Remarks, page 9).
Examiner respectfully disagrees. As detailed above with regards to claim 21, the cited references teach the features of the amended claims. Similarly, claim 38 is not allowable.

Applicant further argues that dependent claims 22, 24-26, 29-30, 32-33, 36-37, and 39-40 depend from one of the allowable claims 21, 28, or 38 and, thus, are also allowable (Remarks, page 9).
Examiner respectfully disagrees. As detailed above, claims 21, 28, or 38 are not allowable.

Applicant further argues that claims 23 and 31 are allowable as they depend from allowable claims 21 and 28, respectively, and Li fails to compensate for the deficiencies of Chen and Hunter (Remarks, pages 9-10).


Applicant further argues that claims 27 and 34 are allowable as they depend from allowable claims 21 and 28, respectively, and Hershkovitz fails to compensate for the deficiencies of Chen and Hunter (Remarks, page 10).
Examiner respectfully disagrees. As detailed above, claims 21, 28, or 38 are not allowable.

Applicant further argues that claim 35 is allowable as it depends from allowable claim 28, and Hwang fails to compensate for the deficiencies of Chen and Hunter (Remarks, pages 10-11).
Examiner respectfully disagrees. As detailed above, claim 28 is not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Heath et al. (US 2013/0073336 A1) teaches using natural language processing to determine the context in the text of a social media post.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684